 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                 Case No. 20-30819 DM
11
      BENJA INCORPORATED                                    Chapter 11
12

13             Debtor.                                      TRUSTEE’S EX PARTE
                                                            APPLICATION FOR AN ORDER
14                                                          PURSUANT TO RULE 2004 FOR
                                                            PRODUCTION OF DOCUMENTS
15                                                          AND EXAMINATION OF BRETT
                                                            BUERCK
16

17

18            TO THE HON. DENNIS MONTAL AND ALL INTERESTED PARTIES:

19            KYLE EVERETT, Chapter 11 Trustee (the “Trustee”) in this matter, submits this

20   application pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (the

21   “Application”) for entry of an order authorizing the examination of Brett Buerck (“Buerck”)

22   via videoconference or any other method agreed to by the Trustee and Buerck, and the

23   production of documents as described in Exhibit A prior to the examination. As the Trustee

24   has a pending motion to convert this case to a Chapter 7, this application and the related order

25   shall provide authority for the Trustee or the Chapter 7 trustee to conduct the examination.

26   Background:

27            The Debtor filed a voluntary Chapter 11 on October 15, 2020. The Court granted the

28   motion of Busey Bank for appointment of a Chapter 11 on October 26, 2020. The Office of the

     Case:  20-30819 – Doc#
     2004 APPLICATION       72
                       BUERCK         Filed: 01/18/21    Entered: 01/18/21 16:35:36        Page
                                                                                              1 1 of 5
 1   U.S. Trustee sought the appoint of Kyle Everett as the Chapter 11 Trustee and the Court

 2   approved the appointment of Mr. Everett on November 3, 2020. Since his appointment, the

 3   Trustee has been investigating Debtor’s affairs, though his investigation has been slowed by the

 4   fact that Debtor’s principal, Andrew Chapin, was arrested and charged with various federal

 5   offenses and has been unwilling to provide information to the Trustee.

 6          The Trustee wishes to obtain documents from Buerck and examine him based on the

 7   fact that Buerck or a related entity (Taco Corporation of America) received a series of large

 8   payments from the Debtor within 18 months prior to Debtor’s bankruptcy filing.

 9   Legal Argument:

10          Rule 2004(a) of the Bankruptcy Rules states that upon a motion of any party in

11   interest, “the court may order the examination of any entity.” Rule 2004(c) in turn allows for

12   the production of documents. Rule 2004-1 of the Bankruptcy Local Rules for the United States

13   District Court for the Northern District of California allows for the Court Clerk to issue an

14   order granting an application for examination of a witness pursuant to Rule 2004(a).

15          The scope of a Rule 2004 examination “is ‘unfettered and broad,’ and the rule itself

16   is ‘one of the peculiar characteristics of bankruptcy law and procedure because it affords few of

17   the procedural safeguards that an examination under Rule 26 of the Federal Rules of Civil

18   Procedure does.’” 9 King, Collier on Bankruptcy, Examination, ¶ 2004.02[1] (15th ed. rev.

19   1998) (quoting In re Mittco, Inc., 44 B.R. 35, 36 (Bankr. E.D. Wis. 1984)). In its broadest

20   sense, 2004 examinations are referred to as a “fishing expedition.” In re Bennett Funding

21   Group, Inc., 203 B.R. 24, 28 (Bankr. N.D. N.Y. 1996). Such examinations are not intended to

22   be abusive, but instead provide opportunities for “discovering assets, examining transactions,

23   and determining whether wrongdoing has occurred.” In re Washington Mutual, Inc., 408 B.R.

24   at 408 B.R. 45, 50 (Bankr. D. Del. 2009), citing In re Enron Corp., 281 B.R. 836, 840 (Bankr.

25   S.D. N.Y. 2002). Accordingly, no contested matter or adversary proceeding need be instituted

26   as a prerequisite to conducting an examination under Rule 2004.

27          Accordingly, the Trustee requests issuance of an order requiring Buerck to produce

28   documents in response to Exhibit A no later than 15 days subsequent to service of the Court’s

     Case:  20-30819 – Doc#
     2004 APPLICATION       72
                       BUERCK         Filed: 01/18/21     Entered: 01/18/21 16:35:36        Page
                                                                                               2 2 of 5
 1   order granting this Application, and to appear for examination via video conference or such

 2   other method as may be agreed upon by the parties at a mutually agreed upon date but no later

 3   than 14 days after production of the documents. As the Trustee has a pending motion to convert

 4   this case to a Chapter 7, this application and the related order shall provide authority for the

 5   Trustee or the Chapter 7 trustee to conduct the examination.

 6   Dated: January 18, 2021                                FINESTONE HAYES LLP

 7

 8                                                          /s/ Stephen D. Finestone
                                                            Stephen D. Finestone
 9                                                          Attorneys for Kyle Everett

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:  20-30819 – Doc#
     2004 APPLICATION       72
                       BUERCK          Filed: 01/18/21     Entered: 01/18/21 16:35:36        Page
                                                                                                3 3 of 5
 1                                             EXHIBIT A

 2                                     Instructions and Definitions

 3          A. “Document” and “Documents” shall have the same definition as contemplated by

 4   the Federal Rules of Civil Procedure 26 or 34, including, without limitation, all papers,

 5   writings, and records of every type and description, all written, recorded and graphic matter of

 6   every type and description, contracts, receipts, buy orders, canceled checks, drafts, invoices,

 7   statements, memoranda, corporate minutes, bulletins, intra- and interoffice communications,

 8   books of account, worksheets, desk diaries, appointment books, expense accounts, recordings,

 9   notes of conversations, notes of meetings and conferences, telegraphic communications, stock

10   certificates, pamphlets, schedules, studies, books, computer printouts, reports, photographs,

11   maps, charts, photographic records, tapes, transcriptions of tapes, and any other device or

12   medium on or through which information of any type is transmitted, recorded, or preserved.

13   The term “document” also encompasses all matters, instruments or other means of electronic

14   storage or other forms of media, including e-mails and other electronically stored information.

15   The term “document” also means every copy of a document where such copy is not an identical

16   duplicate of the original.

17          B. The term “Communication(s)” or “Communication(s)” includes any contact,

18   regardless of method between two or more persons, organizations, companies or other business

19   entities, regardless of form, and shall include, without limitation, meetings, conferences,

20   negotiations, telephone conversations, text messages or any other form of verbal or written

21   exchange of information in the form of facts, ideas, inquiries, or otherwise.

22          C. The term “Buerck” means Brett Buerck or entity owned or controlled by Buerck or

23   any agents and anyone else acting on his behalf.

24          D. The term “Debtor” means Benja Incorporated and any of its officers, directors,

25   shareholders, employees, agents, lawyers, as well as any related entities that are or were owned

26   by Debtor and any predecessors or successors in interest, including EPHE Corp and any person

27   acting on their behalf.

28

     Case:  20-30819 – Doc#
     2004 APPLICATION       72
                       BUERCK         Filed: 01/18/21     Entered: 01/18/21 16:35:36        Page
                                                                                               4 4 of 5
 1          E. The term “Chapin” means Andrew Chapin and any of his employees, agents,

 2   lawyers or anyone acting on his behalf.

 3                               DOCUMENTS TO BE PRODUCED

 4          1. All Documents concerning any investment made by Buerck in the Debtor.

 5          2. All Communications regarding any investment in the Debtor, including but not

 6              limited to, emails and text messages to the Debtor.

 7          3. All Communications regarding any loans by Buerck to the Debtor.

 8          4. All Communications with the Debtor or anyone acting on its behalf.

 9          5. All Communications with Chapin.

10          6. All Communications with Thomas Goode.

11          7. All Documents evidencing any funds Buerck received from the Debtor, including

12              but not limited to, checks, wire information and any Documents or Communications

13              in connection therewith.

14          8. Documents evidencing any demands for payment from the Debtor.

15          9. All Communications with any creditor of the Debtor.

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case:  20-30819 – Doc#
     2004 APPLICATION       72
                       BUERCK        Filed: 01/18/21    Entered: 01/18/21 16:35:36   Page
                                                                                        5 5 of 5
